Citation Nr: 1033928	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
knee injury.

2.  Entitlement to service connection for residuals of a right 
hip replacement, to include as secondary to residuals of a right 
knee injury.

3.  Entitlement to service connection for degenerative disc 
disease with lumbar stenosis, right foot drop, and radiculopathy, 
to include as secondary to residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied service connection for the claimed 
disabilities.

The Veteran and his spouse testified at an RO hearing in November 
2008.  A copy of the hearing transcript has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is necessary in order 
to fully and fairly adjudicate the Veteran's claims.

Initially, the Board notes that service connection may be granted 
to a veteran for a disability resulting from a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, service connection may be presumed for 
certain chronic diseases, such as arthritis, that are manifested 
to a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

In addition to the applicable legal criteria cited above, service 
connection is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2009).  Any additional impairment 
of earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional impairment 
is itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. Brown, 
7 Vet. App. 439 (1995).  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  Id.

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

A finding of secondary service connection requires competent 
medical evidence to connect the asserted secondary disability to 
the service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran was afforded a VA examination in July 2004.  The 
claims file was reviewed by the examiner, who noted the Veteran's 
contention that he injured his right knee during basic training 
exercises, and had developed hip, spine, and foot disabilities as 
a result.  After reviewing the claims file, obtaining a history, 
and examining the Veteran, the examiner diagnosed moderate 
degenerative joint disease of the right knee, right hip 
replacement for degenerative joint disease, mild degenerative 
joint disease of the left hip, and mild degeneration of the talar 
domes and distal fibulas, worse on the left than the right.  
Separate examinations also diagnosed mild degenerative disc 
disease of the lumbar spine, and chronic foot drop of unknown 
cause.  However, no opinion was offered as to the etiology of 
these conditions.

Additional private treatment records include diagnoses of spinal 
stenosis and radiculopathy.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
this case, no opinion regarding etiology was obtained.  The Board 
also notes that subsequent treatment records indicate the Veteran 
has undergone surgery and received additional treatment for his 
conditions.  Therefore, he should be afforded a new examination 
to determine whether his claimed disabilities are related to 
service.

The Board notes that the Veteran's service treatment records are 
not available for review.  See November 2003 National Personnel 
Records Center Letter.  Therefore, the examiner should 
specifically review the Veteran's November 2008 hearing testimony 
in which he describes the circumstances of his injury in order to 
form his or her opinions on etiology.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA 
examination in the appropriate specialty to 
determine the nature and etiology of his 
right knee disability, right hip disability, 
and degenerative disc disease disability with 
lumbar stenosis, right foot drop, and 
radiculopathy, to include whether a right hip 
disability and degenerative disc disease 
disability with lumbar stenosis, right foot 
drop, and radiculopathy are related to a 
right knee disability.  After a review of the 
claims folder, to specifically include the 
Veteran's November 2008 hearing testimony, 
the examiner should address the following:

(A) Whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran has a right knee disability that was 
incurred in or is otherwise related to active 
service.

(B) Whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran has a right hip disability that is 
(1) proximately due to or the result of his 
right knee disability; or (2) aggravated or 
permanently worsened by his right knee 
disability.

(C) Whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran has degenerative disc disease with 
lumbar stenosis, right foot drop, and 
radiculopathy that is (1) proximately due to 
or the result of his right knee disability; 
or (2) aggravated or permanently worsened by 
his right knee disability.

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed. A complete rationale for any 
opinion expressed should be provided.  If an 
opinion cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

2.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated. If any claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative. After the Veteran has 
had an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



